Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an apparatus for a rotational material scattering additive manufacturing, classified in B29C64/20.
II. Claims 18-20, drawn to a method for utilizing a scattering additive manufacturing device, classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus may be used to practice a materially different process, such as glass optical fiber spinning or electrospinning. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tihon Poltavets on 16 Nov 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1, 4, 14, and 16 are objected to because of the following informalities: 
They recite “of particle material.” This should be “of the particle material.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US o A1, hereinafter “Garrett”) in view of Swegle et al. (US 8376064 B1, hereinafter “Swegle”).

Regarding claim 1 Garrett teaches an apparatus for a rotational material scattering additive manufacturing device, the apparatus comprising: 
a first drum (shaft 101; see figs. 2-5) includes a first set of nozzle actuators (printing head 122, [0028]; see Figs. 2 and 5) configured to control a release of particle material (material 123; [0028]) through a first set of nozzles positioned on an outer edge (see Fig. 5 showing the nozzles at the outer edge of the drum shaft) of the first drum; 
the first drum configured to rotate (see the arrow in Fig. 1) about a central axis ([0031] teaches an axis of rotation), wherein a rotational motor (motor 204; see Fig. 3) assembly is configured to rotate; and 
a microcontroller (controller 303; [0053]) configured to control the first set of nozzle actuators (naturally the printing heads are controlled by actuators in order to be able to print with any fidelity; alternatively the controlled rotation of the drum determines the amount of material that is dispensed through the nozzles, see [0031]-[0034]) and the rotational motor ([0031] teaches controlling the motor) assembly.

Garrett fails to explicitly teach a base with a first protruding pin for mounting a first drum, and the drum being configured to rotate about the first protruding pin. 
Swegle teaches that a rotating drum (head assembly 2) may be mounted upon a pin (motor shaft 5) for rotating the drum about an axis (see Figs. 1-4 and col. 3 ll. 5-35 teaches the removal of a spinner head without a tool). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Garrett and Swegle. Swegle teaches that its apparatus allows more easy removal of a spinning drum from the motor connector because no tool is required (see background of the invention). A person having ordinary skill in the art before the effective filing date would have found easy disconnection desirable in order to facilitate repair of the motor or cleaning of the drum from time to time. 

Claim Objections
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2 the available prior art fails to teach or make obvious “a directional motor assembly mechanically coupled to the base, wherein the directional motor assembly is configured to move the base in an x-axis, y-axis, and z-axis direction” in combination with the other limitations of the independent claim. 
Regarding claim 4 the available prior art fails to teach or make obvious “the base with a second protruding pin for mounting a second drum, wherein the second drum includes a second set of nozzle actuators configured to control a release of particle material through a second set of nozzles positioned on an outer edge of the second drum” in combination with the other limitations of the independent claim. 
Garret teaches a single drum that is rotated and Swegle teaches a pin that may disconnect a rotating drum, but Garret fails to teach a second drum with a second set of nozzles and Swegle fails to teach a second protruding pin. Further, Garret and Swegle fail to teach a directional motor assembly to move the base in the x, y, and z directions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712